DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1 and 3-18 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 05/24/2022. The Applicant’s claims 1 and 3-18 remain pending. The Applicant amends claims 1, 16, and 17. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar U.S. P.G. Publication 2014/0139655 (hereinafter, Mimar), in view of Skogo et al. U.S. P.G. Publication 2014/0043227 (hereinafter, Skogo), in further view of Kawakubo U.S. P.G. Publication 2010/0220892 (hereinafter, Kawakubo), in further view of Wacquant et al. U.S. P.G. Publication 2015/0296135 (hereinafter, Wacquant).
Regarding Claim 1, Mimar teaches an image processing device, comprising: 
-acquire a first image of a driver of a vehicle at a first frame rate (first image acquisition unit (i.e., first camera) which acquires an image of the driver at a first frame rate (e.g., 30 frames per second), Mimar, Paragraphs 0106-0107, 0128-0129, and 0207 and Figures 6, 7, and 43); 
-track a movement of a face region of the driver in the first image (track facial movement (e.g., tracking both face direction and eyes of the driver, Mimar, Paragraph 0157 and Figure 24);
-determine an eye region including eyes of the driver in the tracked face region of the first image in a first process (determining eye region and eye direction, for example different drivers will have different heights, thus different eye regions, Mimar, Paragraphs 0128-0130, 0156, and 0206 and Figures 24 and 27); 
-acquire a second image of the determined eye region (second camera positioned at driver’s face region, thus includes the eye region, Mimar, Paragraph 0206-0207 and 0128-0135 and Figures 36 and 43); … and
-process the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver, in a second process different from the first process (determine driver alertness (i.e., consciousness level) based on processed images, wherein the processes can be different (e.g., eyes closed, and gaze time), Mimar, Paragraphs 0134-0135, 0156-0157, and 0206-0207, and Figures 24 and 27).
Mimar does not teach the device to include the second camera at a second frame rate higher than the first frame rate and wherein acquiring the first image of the driver includes determining if a head of the driver is captured in the first image. 
Skogo teaches a first and second camera (e.g., 12 and 14), wherein a camera (e.g., second camera) captures images at an increased frame rate (Skogo, Paragraphs 0035 and 0054 and Figure 1). Moreover, Skogo teaches the ability of the cameras (i.e., a first and a second camera) to be able to shift coordinates of the partial area of the pixel region (e.g., eye region) based on head movement of the driver (i.e., determine if the first image of the driver includes the head of the driver) (Skogo, Paragraphs 0020 and 0007 and Figures 1 and 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include the second camera at a second frame rate higher than the first frame rate and wherein acquiring the first image of the driver includes determining if a head of the driver is captured in the first image, as taught by Skogo.
It would have been obvious because tracking the eye movement at an increased frame rate allows for an increased accuracy of eye movement tracking for example better determining eye movement in changes of lighting (Skogo, Paragraph 0007). Moreover, tracking the head movement allows for an increased accuracy of tracking the eyes of a driver (Skogo, Paragraphs 0007 and 0020).
However, Mimar and Skogo do not teach the device to include acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel of an in-vehicle camera.
Kawakubo teaches a acquiring a first image and a second image, wherein the second image may include only a selective reading (i.e., part of the face or eye region) and at a different rate then the first image (Kawakubo, Paragraphs 0032-0034 and 0028).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device to include acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel of an in-vehicle camera as taught by Kawakubo.
It would have been obvious because having a first and second image allows for processing of the image at different exposures and areas, which helps the image processing better determine the state of the driver (Kawakubo, Paragraphs 0008-0011).
	Lastly, Mimar, Skogo, and Kawakubo do not teach an image processing device to include performing target detection outside the first image when the head of the driver is not captured in the first image.
	Wacquant teaches a vehicle vision system, wherein the system performs target detection (i.e., head detection) when the head of the driver is not captured in a first image (e.g., system checks a region of interest for a driver’s head, if the head is not detected the system widens the search area to find the driver’s head (Wacquant, Paragraph 0034 and Figures 3 and 4).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle vision system of Mimar to include performing target detection outside the first image when the head of the driver is not captured in the first image, as taught by Wacquant.
	It would have been obvious because tracking the head of the driver allows for system to determine the eye position of the driver more quickly (Wacquant, Paragraph 0034). 
Regarding Claim 5, Mimar, as modified, teaches the image processing device according to claim 1, wherein the processing circuitry is configured to issues an alert when the consciousness level of the driver is a prescribed level or less (determine driver alertness (i.e., consciousness level) based on the processed images and alert the driver should the driver be distracted based on a set threshold, Mimar, Paragraphs 0128-0135).
Regarding Claim 6, Mimar, as modified, teaches the image processing device according to claim 1, wherein the processing circuitry is configured to correct a position of the eye region according to rotation or movement of a head or an upper body of the driver (tracking driver’s distraction based on both eye tracking and head movement, Mimar, Paragraphs 0128-0135).
Regarding Claim 7, Mimar, as modified, teaches the image processing device according to claim 1, wherein the processing circuitry is configured to recognize or discriminate the consciousness level of the driver according to a tracking result of eye movement of the driver on a basis of the image in the eye region (determine driver alertness (i.e., consciousness level) based on the processed images of eye movement, Mimar, Paragraphs 0128-0135). 
Regarding Claim 8, Mimar, as modified, teaches the image processing device according to claim 1, wherein the processing circuitry is configured to track at least one action of saccade, drift, microsaccade, and tremor of the eyes of the driver (determining driver’s eye drifting (i.e., determine gaze) and tremor (i.e., jittery), Mimar, Paragraphs 0132-0135).
Regarding Claim 13, Mimar, as modified, teaches the image processing device according to claim 7, wherein the processing circuitry is configured to learn personal characteristics of the eye movement of the driver (performs processing of the eye images to determine driver’s gaze, Mimar, Paragraphs 0128-0135 and 0189-0193).
Regarding Claim 14, Mimar, as modified, teaches the image processing device according to claim 13, wherein the processing circuitry is configured to recognize or discriminate the consciousness level of the driver with application of the personal characteristics (determine driver alertness (i.e., consciousness level) based on the processed images of the face region (e.g., eye movement) and characteristics such as looking at the rear and side mirrors, Mimar, Paragraphs 0132-0135).
Regarding Claim 15, Mimar, as modified, teaches the image processing device according to claim 7, wherein the processing circuitry is configured to determine a dominant eye of the driver and to recognize or discriminate the consciousness level of the driver on a basis of an image of at least the dominant eye included in the eye region (determining the difference between the eyes hence determining the dominant eye based on difference in eyes and head tilt, Mimar, Paragraphs 0128-0135, 0171, 0175, and 0189-0193).
Regarding Claim 16, Mimar teaches an image processing method, comprising: 
-acquiring a first image of a driver of a vehicle at a first frame rate (first image acquisition unit (i.e., first camera) which acquires an image of the driver at a first frame rate (e.g., 30 frames per second), Mimar, Paragraphs 0106-0107, 0128-0129, and 0207 and Figures 6, 7, and 43); 
-tracking a movement of a face region of the driver in the first image (track facial movement (e.g., tracking both face direction and eyes of the driver, Mimar, Paragraph 0157 and Figure 24);
-determining an eye region including eyes of the driver in the first image in a first process (determining eye region and eye direction, for example different drivers will have different heights, thus different eye regions, Mimar, Paragraphs 0128-0130, 0156, and 0206 and Figures 24 and 27); 
-acquiring a second image of the determined eye region (second camera positioned at driver’s face region, thus includes the eye region, Mimar, Paragraph 0206-0207 and 0128-0135 and Figures 36 and 43) … and
-processing the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver (determine driver alertness (i.e., consciousness level) based on processed images, wherein the processes can be different (e.g., eyes closed, and gaze time), Mimar, Paragraphs 0134-0135, 0156-0157, and 0206-0207, and Figures 24 and 27).
Mimar does not teach the method to include the second camera at a second frame rate higher than the first frame rate and wherein acquiring the first image of the driver includes determining if a head of the driver is captured in the first image. 
Skogo teaches a first and second camera (e.g., 12 and 14), wherein a camera (e.g., second camera) captures images at an increased frame rate (Skogo, Paragraphs 0035 and 0054 and Figure 1). Moreover, Skogo teaches the ability of the cameras (i.e., a first and a second camera) to be able to shift coordinates of the partial area of the pixel region (e.g., eye region) based on head movement of the driver (i.e., determine if the first image of the driver includes the head of the driver) (Skogo, Paragraphs 0020 and 0007 and Figures 1 and 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Mimar to include the second camera at a second frame rate higher than the first frame rate and wherein acquiring the first image of the driver includes determining if a head of the driver is captured in the first image, as taught by Skogo.
It would have been obvious because tracking the eye movement at an increased frame rate allows for an increased accuracy of eye movement tracking for example better determining eye movement in changes of lighting (Skogo, Paragraph 0007). Moreover, tracking the head movement allows for an increased accuracy of tracking the eyes of a driver (Skogo, Paragraphs 0007 and 0020).
However, Mimar and Skogo do not teach the method to include acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel of an in-vehicle camera.
Kawakubo teaches a acquiring a first image and a second image, wherein the second image may include only a selective reading (i.e., part of the face or eye region) and at a different rate then the first image (Kawakubo, Paragraphs 0032-0034 and 0028).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method to include acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel of an in-vehicle camera as taught by Kawakubo.
It would have been obvious because having a first and second image allows for processing of the image at different exposures and areas, which helps the image processing better determine the state of the driver (Kawakubo, Paragraphs 0008-0011).
	Lastly, Mimar, Skogo, and Kawakubo do not teach the method to include performing target detection outside the first image when the head of the driver is not captured in the first image.
	Wacquant teaches a vehicle vision system, wherein the system performs target detection (i.e., head detection) when the head of the driver is not captured in a first image (e.g., system checks a region of interest for a driver’s head, if the head is not detected the system widens the search area to find the driver’s head (Wacquant, Paragraph 0034 and Figures 3 and 4).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Mimar to include performing target detection outside the first image when the head of the driver is not captured in the first image, as taught by Wacquant.
	It would have been obvious because tracking the head of the driver allows for system to determine the eye position of the driver more quickly (Wacquant, Paragraph 0034). 

Claims 3, 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar U.S. P.G. Publication 2014/0139655 (hereinafter, Mimar), in view of Skogo et al. U.S. P.G. Publication 2014/0043227 (hereinafter, Skogo), in further view of Kawakubo U.S. P.G. Publication 2010/0220892 (hereinafter, Kawakubo), in further view of Wacquant et al. U.S. P.G. Publication 2015/0296135 (hereinafter, Wacquant), in further view of, Gulash U.S. P.G. Publication 2017/0110022 (hereinafter, Gulash).
Regarding Claim 3, Mimar, as modified, teaches the image processing device according to claim 1.
Mimar does not teach the device to include the processing circuitry is configured to control switching of a driving mode of the vehicle according to the consciousness level of the driver.
Gulash teaches switching driving mode of the vehicle according to the consciousness lelvel of the driver (Gulash, Paragraphs 0016, 0029-0032). For example, if the driver is not paying attention, the vehicle takes control of the vehicle to safely navigate the vehicle (Gulash, Paragraph 0016).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include the processing circuitry is configured to control switching of a driving mode of the vehicle according to the consciousness level of the driver as taught by Gulash.
It would have been obvious because changing control based on the driver’s consciousness level, allows for a vehicle to be safely navigated should the driver not be paying attention (Gulash, Paragraph 0016).
Regarding Claim 4, Mimar, as modified, teaches the image processing device according to claim 3.
	Mimar does not teach the device to include the processing circuitry is configured to restrict or prohibit switching from automated driving to manual driving of the vehicle when the consciousness level of the driver is a prescribed level or less. 
	Gulash teaches determining the consciousness level of the driver and determining based on the consciousness level if the vehicle should transition from automatic to manual driving controls (Gulash, Paragraphs 0081-0088 and Figure 2). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include the processing circuitry is configured to restrict or prohibit switching from automated driving to manual driving of the vehicle when the consciousness level of the driver is a prescribed level or less as taught by Gulash.  
It would have been obvious because changing control based on the driver’s consciousness level, allows for a vehicle to be safely navigated should the driver not be paying attention (Gulash, Paragraph 0016).
Regarding Claim 17, Mimar teaches a movable body, comprising: 
-an image pickup unit that picks up an image of a driver (camera to pickup the image of a driver, Mimar, 0106-0107, 0128-0129, and 0207 and Figures 6, 7, and 43); and
processing circuitry (processing circuitry, Mimar, Paragraph 0207) configured to:
-acquire the picked-up image of the driver at a first frame rate (first image acquisition unit (i.e., first camera) which acquires an image of the driver at a first frame rate (e.g., 30 frames per second), Mimar, Paragraphs 0106-0107, 0128-0129, and 0207 and Figures 6, 7, and 43); 
-track a movement of a face region of the driver in the first image (track facial movement (e.g., tracking both face direction and eyes of the driver, Mimar, Paragraph 0157 and Figure 24);
-determine an eye region including eyes of the driver in the tracked face region of the first image in a first process (determining eye region and eye direction, for example different drivers will have different heights, thus different eye regions, Mimar, Paragraphs 0128-0130, 0156, and 0206 and Figures 24 and 27); 
-acquire a second image of the determined eye region (second camera positioned at driver’s face region, thus includes the eye region, Mimar, Paragraph 0206-0207 and 0128-0135 and Figures 36 and 43); … and
-process the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver, in a second process different from the first process (determine driver alertness (i.e., consciousness level) based on processed images, wherein the processes can be different (e.g., eyes closed, and gaze time), Mimar, Paragraphs 0134-0135, 0156-0157, and 0206-0207, and Figures 24 and 27).
and …
Mimar does not teach the body to include the second camera at a second frame rate higher than the first frame rate and wherein acquiring the first image of the driver includes determining if a head of the driver is captured in the first image. 
Skogo teaches a first and second camera (e.g., 12 and 14), wherein a camera (e.g., second camera) captures images at an increased frame rate (Skogo, Paragraphs 0035 and 0054 and Figure 1). Moreover, Skogo teaches the ability of the cameras (i.e., a first and a second camera) to be able to shift coordinates of the partial area of the pixel region (e.g., eye region) based on head movement of the driver (i.e., determine if the first image of the driver includes the head of the driver) (Skogo, Paragraphs 0020 and 0007 and Figures 1 and 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the body of Mimar to include the second camera at a second frame rate higher than the first frame rate and wherein acquiring the first image of the driver includes determining if a head of the driver is captured in the first image, as taught by Skogo.
It would have been obvious because tracking the eye movement at an increased frame rate allows for an increased accuracy of eye movement tracking for example better determining eye movement in changes of lighting (Skogo, Paragraph 0007). Moreover, tracking the head movement allows for an increased accuracy of tracking the eyes of a driver (Skogo, Paragraphs 0007 and 0020).
However, Mimar and Skogo do not teach the body of Mimar to include acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel of an in-vehicle camera.
Kawakubo teaches a acquiring a first image and a second image, wherein the second image may include only a selective reading (i.e., part of the face or eye region) and at a different rate then the first image (Kawakubo, Paragraphs 0032-0034 and 0028).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the body to include acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel of an in-vehicle camera as taught by Kawakubo.
It would have been obvious because having a first and second image allows for processing of the image at different exposures and areas, which helps the image processing better determine the state of the driver (Kawakubo, Paragraphs 0008-0011).
	Mimar, Skogo, and Kawakubo do not teach the body of Mimar to include performing target detection outside the first image when the head of the driver is not captured in the first image.
	Wacquant teaches a vehicle vision system, wherein the system performs target detection (i.e., head detection) when the head of the driver is not captured in a first image (e.g., system checks a region of interest for a driver’s head, if the head is not detected the system widens the search area to find the driver’s head (Wacquant, Paragraph 0034 and Figures 3 and 4).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the body of Mimar to include performing target detection outside the first image when the head of the driver is not captured in the first image, as taught by Wacquant.
	It would have been obvious because tracking the head of the driver allows for system to determine the eye position of the driver more quickly (Wacquant, Paragraph 0034). 
However, Mimar, Skogo, Kawakubo, and Wacquant do not teach the body to include control switching of a driving mode of the vehicle according to the recognized or discriminated consciousness level of the driver.
Gulash teaches switching driving mode of the vehicle according to the consciousness lelvel of the driver (Gulash, Paragraphs 0016, 0029-0032). For example, if the driver is not paying attention, the vehicle takes control of the vehicle to safely navigate the vehicle (Gulash, Paragraph 0016).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the body of Mimar to include control switching of a driving mode of the vehicle according to the recognized or discriminated consciousness level of the driver, as taught by Gulash.
It would have been obvious because changing control based on the driver’s consciousness level, allows for a vehicle to be safely navigated should the driver not be paying attention (Gulash, Paragraph 0016).
Regarding Claim 18, Mimar, as modified, teaches the movable body according to claim 17, wherein the image pickup unit is constituted by laminating together three semiconductor substrates including a first semiconductor substrate, a second semiconductor substrate, and a third semiconductor substrate, the first semiconductor substrate has pixels (image processing and overall processing system includes pixels, Mimar, Paragraph 0118 and Figure 6), the second semiconductor substrate has a storage unit that stores the picked-up image (overall processing system includes memory, Mimar, Figure 6), and the third semiconductor substrate has at least part of the processing circuitry (overall processing system has image acquisition units, processing unit and control unit, Mimar, Figure 6 and Paragraphs 0128-0136).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable Mimar U.S. P.G. Publication 2014/0139655 (hereinafter, Mimar), in view of Skogo et al. U.S. P.G. Publication 2014/0043227 (hereinafter, Skogo), in further view of Kawakubo U.S. P.G. Publication 2010/0220892 (hereinafter, Kawakubo), in further view of Wacquant et al. U.S. P.G. Publication 2015/0296135 (hereinafter, Wacquant), in further view of Fisher U.S. P.G. Publication 2015/0339589 (hereinafter, Fisher).
Regarding Claim 9, Mimar, as modified, teaches the image processing device according to claim 7, wherein the processing circuitry is conjured to recognize or discriminate the consciousness level of the driver (determine driver alertness (i.e., consciousness level) based on the processed images of the face region (e.g., eye movement), Mimar, Paragraphs 0132-0135)…
	Mimar does not teach the device to include a comparison result between the eye movement of the driver and a saliency map.
	Fisher teaches the use of a saliency map and eye movement (i.e., gaze) to determine detection of obstacles and ensure safe operating of the vehicle (Fisher, Paragraphs 0061-0067 and 0080).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include a comparison result between the eye movement of the driver and a saliency map as taught by Fisher.
	It would have been obvious because using both the eye movement (i.e., gaze) and saliency map ensures safe route navigation and avoidance of obstacles (Fisher, Paragraphs 0067 and 0080).
Regarding Claim 10, Mimar, as modified, teaches the image processing device according to claim 9.
	Mimar does not teach the device to include the processing circuitry is configured to generate the saliency map according to a state of the driver or a traveling situation of the vehicle, and to recognize or discriminate the consciousness level of the driver using the saliency map.
	Fisher teaches generating a saliency map based on the gaze and distraction of the driver (Fisher, Paragraphs 0061-0067 and 0080).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include the processing circuitry is configured to generate the saliency map according to a state of the driver or a traveling situation of the vehicle, and to recognize or discriminate the consciousness level of the driver using the saliency map as taught by Fisher.
It would have been obvious because using both the eye movement (i.e., gaze) and saliency map ensures safe route navigation and avoidance of obstacles (Fisher, Paragraphs 0067 and 0080).
Regarding Claim 11, Mimar, as modified, teaches the image processing device according to claim 10.
	Mimar does not teach the device to include the processing circuitry is configured to generate the saliency map on a basis of information of an obstacle detected around the vehicle.
	Fisher teaches generating a saliency map based on obstacles detected around the vehicle (Fisher, Paragraphs 0061-0067 and 0080).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include the processing circuitry is configured to generate the saliency map on a basis of information of an obstacle detected around the vehicle as taught by Fisher.
It would have been obvious because using both the eye movement (i.e., gaze) and saliency map ensures safe route navigation and avoidance of obstacles (Fisher, Paragraphs 0067 and 0080).
Regarding Claim 12, Mimar, as modified, teaches the image processing device according to claim 11.
	Mimar does not teach the device to include a display unit that artificially displays a virtual obstacle on a head up display, wherein the processing circuitry is configured to generate the saliency map with further addition of information of the virtual obstacle displayed by the display unit.
	Fisher teaches the use of a heads up display (HUD) which can display the saliency map, obstacles, and additional information (Fisher, Paragraph 0079 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include a display unit that artificially displays a virtual obstacle on a head up display, wherein the processing circuitry is configured to generate the saliency map with further addition of information of the virtual obstacle displayed by the display unit as taught by Fisher.
	It would have been obvious because displaying information on the windshield rather than the dashboard allows for the operator to keep his head in the direction of operating the vehicle (i.e., scanning out rather than looking down) (Fisher, Paragraph 0079 and Figure 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.C./Examiner, Art Unit 3667   

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667